UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4594


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DERRICK ANTONIO MITCHELL,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.       Thomas David
Schroeder, District Judge. (1:05-cr-00051-TDS-1)


Submitted:   June 29, 2010                 Decided:   July 12, 2010


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James B. Craven, III, Durham, North Carolina, for Appellant.
Anna Mills Wagoner, United States Attorney, Sandra J. Hairston,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Derrick Antonio Mitchell pled guilty to one count of

distribution       of   crack      cocaine,          in   violation     of     21   U.S.C.

§ 841(a)(1), (b)(1)(A) (2006).               In the presentence investigation

report (“PSR”), Mitchell was found to have obstructed justice

because he absconded from pretrial supervision and was hiding

from law enforcement until he was found and arrested three years

after his initial arrest.            Because he absconded and was found to

have obstructed justice, he was not given credit for acceptance

of responsibility.           Over Mitchell’s objections, the sentencing

court agreed with the PSR’s recommendation.                      We affirm.

              Section 3E1.1(a) of the Sentencing Guidelines provides

for a two-level decrease to a defendant’s offense level if the

defendant clearly demonstrates acceptance of responsibility for

his offense.        Under USSG § 3E1.1(b), a defendant who qualifies

for     a    decrease      under    USSG    § 3E1.1(a)           and    timely      accepts

responsibility may receive an additional one-level reduction on

the   Government’s      motion.        An    enhancement         for    obstruction      of

justice, however, “ordinarily indicates that the defendant has

not accepted responsibility for his criminal conduct,” except in

“extraordinary cases in which adjustments under both §§ 3C1.1

and 3E1.1 may apply.”              USSG § 3E1.1, cmt. n.4.               The defendant

bears       the   burden     of    showing       that      his     circumstances        are

extraordinary.          United     States       v.    Hudson,     272   F.3d     260,   263

                                            2
(4th Cir.    2001).     The    district      court’s   decision      to    deny   a

reduction for acceptance of responsibility is reviewed for clear

error.      United States v. Ruhe, 191 F.3d 376, 388 (4th Cir.

1999).   We find no clear error.            See United States v. Miller, 77

F.3d 71, 74-75 (4th Cir. 1996).             The cases cited by Mitchell in

support of his argument are clearly distinguishable.

            Accordingly,      we   affirm    the   conviction   and   sentence.

We   dispense   with   oral    argument      because   the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                          AFFIRMED




                                       3